Citation Nr: 0106616	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  94-37 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.  

2.  Entitlement to an original evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and January 1999 rating 
determinations of the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to the issue of GERD.  Therefore, the 
propriety of each rating during the time period from 
September 15, 1994, through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).

In a March 1999 written statement, the veteran appeared to 
raise the issue of an increased evaluation for his 
hemorrhoids.  As this issue is not properly before the board, 
it is referred to the RO for appropriate action.  

The Board further observes that in its prior September 1996 
remand, the Board, in its introduction paragraph, indicated 
that the veteran's representative appeared to raise the issue 
of entitlement to service connection for rectal fissures.  
The Board referred the issue to the RO for appropriate 
action.  It does not appear that the RO has made any attempt 
to address this issue.  As such, this matter is once again 
referred to the RO for appropriate action.  


REMAND

As to the issue of service connection for a hiatal hernia, 
the Board notes that the veteran's claim for service 
connection was denied as not well-grounded based on no 
findings of a hiatal hernia at the time of a December 1998 VA 
examination.  In March 1999, the veteran submitted copies of 
outpatient treatment records from Los Angeles VA Outpatient 
Clinic demonstrating that he had a hiatal hernia.  Based upon 
receipt of this new evidence, the Board is of the opinion 
that additional development, to include an opinion as to 
whether the veteran has a hiatal hernia related to service, 
is warranted.  

The Board further notes that at the time of his December 2000 
hearing before the undersigned Board Member, the veteran 
indicated that he had been receiving treatment from the East 
Los Angeles VA Outpatient Clinic.  While some treatment 
records have been obtained from this facility, the most 
recent treatment records have not been associated with the 
claims folder.  The Board also observes that the veteran has 
testified that his gastrointestinal problems interfered with 
his employment and caused him to miss many days of work.  He 
further indicated that these problems, in combination with 
others, forced him to retire.  The veteran's employment 
records have not been associated with the claims folder.  

As to the issues of increased evaluations for 
gastroesophageal reflux and a duodenal ulcer, the Board notes 
that ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000). 

The Board further notes that at the time of his December 2000 
hearing, the veteran testified as to symptomatology which 
might warrant an increased evaluation for his GERD.  VA is 
obliged to afford veteran's contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In a substantive appeal, submitted in conjunction with this 
appeal in March 1999, the veteran expressed disagreement with 
the effective date of the 10 percent evaluation for GERD.  
The RO has not issues a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any hiatal hernia, GERD, or 
duodenal ulcer disorders.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should inform the 
veteran of any records that it is unable 
to obtain.

3.  The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims file copies 
of all employment records, including sick 
leave, and time attendance records.

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine etiology of any current hiatal 
hernia, and the severity of his service-
connected GERD and duodenal ulcer.  All 
appropriate tests and studies, including 
an upper gastrointestinal series x-ray, 
should be performed and all findings must 
be reported in detail.  The claims folder 
and a copy of this remand must to be made 
available to the examiner prior to the 
examination.  

As to the hiatal hernia, the examiner is 
requested to answer the following 
questions:

Does the veteran currently have a hiatal 
hernia or residuals thereof?  If a hiatal 
hernia or residuals thereof is present, 
is it at least as likely as not that it 
is related to the veteran's period of 
service or any incident of service 
origin, or to any service-connected 
disability?

As to the GERD, the examiner should 
comment on the absence or presence of the 
following: recurrent epigastric distress; 
dysphagia, pyrosis; regurgitation; 
substernal or arm or shoulder pain; 
impairment of health; vomiting; weight 
loss; hematemesis or melena; anemia; 
nausea; sweating; circulatory 
disturbance; diarrhea; hypoglycemic 
symptoms; or weight loss with 
malnutrition.

As to the duodenal ulcer, the examiner 
should comment on the presence or absence 
of the following: recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration, or with 
continuous moderate manifestations; 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least 4 or more 
times a year; or pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a hiatal hernia 
and entitlement to increased evaluations 
for GERD and a duodenal ulcer, with 
consideration of the newly enacted 
legislation and 38 C.F.R. § 3.321(b)(1). 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, he is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




